UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1349


CURLINA SMITH,

                 Plaintiff - Appellant,

          v.

FIRST SUN MANAGEMENT INC.,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:10-cv-01384-JMC)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curlina Smith, Appellant Pro Se. William H. Floyd, III, NEXSEN
PRUET, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Curlina    Smith     appeals     the    district    court’s    order

accepting      the     recommendation     of    the    magistrate    judge       and

dismissing her employment discrimination action.                  We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on September 13, 2010.           The notice of appeal was filed on April

8, 2011.      Because Smith failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts   and    legal    contentions     are    adequately   presented       in   the

materials     before     the    court   and    argument   would    not    aid    the

decisional process.



                                                                         DISMISSED



                                         2